Since the appeal was perfected to the Supreme Court of the territory of Oklahoma, said territory has been admitted as a part of the state of Oklahoma, and under the prohibition article of the Constitution (Bunn's Ed.  § 499; Snyder's Ed. p. 394) a license for the sale of intoxicating liquors is forbidden. Consequently nothing could be availed by a decision of this case on its merits. It has several times been held by this court that it will not decide abstract or hypothetical cases, disconnected from the granting of actual relief, or from the determination of which no practical result can follow.Parker et al. v. Territory ex rel. Bostic, 20 Okla. 851,94 P. 175; Harmon v. Burt, 20 Okla. 509, 94 P. 528; Freeman v.Board of Medical Examiners, 20 Okla. 610, 95 P. 229;Burkhalter v. Smith, 20 Okla. 625, 95 P. 241; C., R.I.   P.Ry. Co. v. Territory, 21 Okla. 329, 97 P. 265; Conly v.Overholzer et al. 22 Okla. 623, 98 P. 331; Braun v.Stillwater Advance Ptg.   Pub. Co., 22 Okla. 620, 98 P. 426;Bachman et al. v. Thompson, 22 Okla. 621, 98 P. 426; Powellet al. v. Territory ex rel. Hayes, ante, p. 406, 100 P. 514;Hodges et al. v. Shafer, ante, p. 404, 100 P. 537.
This case is dismissed without prejudice.
All the Justices concur. *Page 546